Annual Meeting of Holders of Common Shares of Talisman Energy Inc. May 4, 2011 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations (Section 11.3) General Business Outcome of Vote 1(a) Ballot on the nominees for election as directors: For Withheld Christiane Bergevin 99.71% 0.29% Donald J. Carty 93.83% 6.17% William R.P. Dalton 99.51% 0.49% Kevin S. Dunne 99.90% 0.10% Harold N. Kvisle 99.78% 0.22% John A. Manzoni 99.83% 0.17% Lisa A. Stewart 93.89% 6.11% Peter W. Tomsett 93.95% 6.05% Charles R. Williamson 99.83% 0.17% Charles M. Winograd 99.53% 0.47% 2 The appointment of Ernst & Young LLP, For Withheld Chartered Accountants as auditor: Carried1 3 Ballot for the amendment and restatement of the For Against Company's Shareholder Rights Plan: 95.20% 4.80% 4 Ballot, on an advisory basis, on the acceptance of For Against the company's approach to executive compensation: 92.92% 7.08% Footnote: 1 Vote conducted by a show of hands.
